 

Exhibit 10.29

 

Promissory Note

 

 

$230,000.00 February 4, 2020

 

FOR VALUE RECEIVED, SUNDANCE STRATEGIES, INC., a Nevada Corporation (“Sundance”)
promises to pay to Glenn S. Dickman (collectively “Lender”), the principal sum
of $230,000.00, to be calculated at 8% per annum for twelve months. Interest
will be calculated from the date funds are received by Sundance Strategies.
Sundance agrees to provide the lender 752,000 warrants for Sundance Strategies,
Inc., shares at an exercise price of $.05 per share. These warrants will have a
5 year available exercise window from the date of this note. Sundance will have
no obligation to register these shares. There is no penalty for prepayment of
this note. Going forward Sundance will offer two warrant shares for each $1
loaned under the same terms and conditions listed above.

 

Payment shall be in lawful money of the United States of America and in
immediately available funds. Payment shall be made at such address as Lender may
direct Sundance in writing from time to time. All payments shall be applied
first to accrued and unpaid interest and then to the principal balance
outstanding. Upon any default of this Note by Sundance, Lender may exercise any
and all rights afforded to Lender by contract and law.

 

Sundance waives presentment for payment, demand and notice of dishonor and
nonpayment of this Note, and consents to any and all extensions of time,
renewals, waivers or modifications that may be granted by the holder hereof with
respect to the payment or other provisions of this Note.

 

If any legal action is initiated with regard to this Note, including but not
limited to any action to enforce or interpret the terms hereof, the prevailing
party in such litigation shall be entitled to the recovery of all costs,
including attorney fees, incurred in the legal action and any appeal thereof,
whether or not formal legal action is filed or prosecuted to judgment. This Note
may not be modified or amended except in a writing signed by the parties. This
Note shall be governed by the laws of the State of Utah.

 

SUNDANCE STRATEGIES, INC.   LENDER           /s/ Glenn S. Dickman By: Kraig T.
Higginson, Chief Executive Officer   Glenn S. Dickman, Lender, Director        
/s/ Randall F. Pearson     By: Randall F. Pearson, It’s President    

 

 

